Citation Nr: 1424874	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  13-10 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for degenerative joint disease (DJD) of the left ankle.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.  

3.  Entitlement to an initial compensable rating for residuals of an injury to the penis.

4.  Entitlement to service connection for residuals of squamous cell cancer of the tongue and neck.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The matter has since been transferred to the RO in New Orleans, Louisiana.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in September 2013.  A copy of the hearing transcript has been associated with the claims file.  Subsequent to the hearing, the Veteran submitted additional evidence, along with an appropriate waiver allowing the Board to review that evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2013).

The issues of entitlement to an increased rating for residuals of shrapnel wounds to the left leg (rated as impairment of the posterior tibial nerve under Diagnostic Code 8525) and entitlement to service connection for tinnitus have been raised by the record, specifically in statements dated April 2013 and September 2013, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to an initial rating higher than 20 percent for left ankle DJD, and an initial compensable rating for bilateral hearing loss, are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's penis injury residuals include dysuria, but do not include any deformity of the penis, loss of use of a creative organ, voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract impairment.  There is a small scar on the glans of the penis.

2.  Residuals of squamous cell cancer of the tongue and neck is not etiologically related to service, to include herbicide exposure in service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for residuals of a penis injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7522 (2013).

2.  The criteria for entitlement to an initial, separate, 10 percent rating for a scar on the glans of the penis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7804 (2013).

3.  The criteria for service connection for residuals of squamous cell cancer of the tongue and neck have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in letters dated January 2010 and February 2010, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

As the August 2010 rating decision on appeal granted service connection for residuals of a penis injury, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2013 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating.  

The Veteran has not made any specific allegations that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examination for his penis injury residuals which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and records the relevant findings for rating the condition.  

No medical examination or opinion has been obtained with respect to the Veteran's claim for service connection for residuals of squamous cell cancer of the tongue and neck.  However, as discussed below, the Board finds that there is not sufficient evidence of a relationship to between the claimed condition and service.  There is no competent evidence indicating that the squamous cell cancer of the tongue and neck had is onset in service or is related to any incident of service, inlcuidng herbicide exposure.  This warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's penis injury residuals are rated under Diagnostic Code 7599-7522.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.

Diagnostic Code 7522 provides a 20 percent rating for deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  Ratings under this code should also be reviewed for entitlement to special monthly compensation under 38 C.F.R. § 3.350(a)(1).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran underwent a VA genitourinary examination in June 2010.  He reported experiencing a burning sensation when urinating.  He reported normal ejaculation, and denied any erectile dysfunction, urinary urgency or hesitancy, weak stream, or dribbling.  He reported a daytime voiding interval of greater than 3 hours, and voided once per night.  On examination, the examiner noted a tiny scar on the glans penis without deformity.  The testicles and scrotum were otherwise normal.  The examiner noted that the Veteran's complaint of dysuria was at least as likely as not related to his injury.

During his September 2013 hearing, the Veteran reported symptoms of burning with urination and ejaculation.

Based on the evidence, the Board finds that a compensable rating is not warranted for the Veteran's penis injury residuals under DC 7522.  A compensable rating under Diagnostic Code 7522 is provided for deformity of the penis, but the VA examiner in this case specifically noted that no deformity was present.  In addition, the Veteran denied any erectile dysfunction, and there was no testicular abnormality noted.  Therefore, the provisions of 38 C.F.R. § 3.350 are not applicable.  There is also no evidence of any voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract impairment warranting consideration of a rating under 38 C.F.R. § 4.115a.  Therefore, a compensable schedular rating is not warranted.

However, the examiner did note that there was a scar on the glans of the penis.  Given the Veteran's complaints of pain on urination and ejaculation, the Board resolves doubt in his favor and finds that a separate 10 percent rating is warranted for the scar under DC 7804, for a scar that is painful.  As there is only a single scar, a rating in excess of 10 percent is not warranted.  See 38 C.F.R. § 4.118, DC 7804.  In addition, as the scar was described as tiny, a rating in excess of 10 percent is not warranted under DC 7801, as the scar was not shown to involve an area of at least 12 square inches.  In addition, no other disabling effects of the scar have been shown.  See 38 C.F.R. § 4.118, DC 7805.  

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected penis injury residuals in considering if the Veteran is entitled to any extraschedular ratings.

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the residuals of a penis injury and scar with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's injury residuals, and pain and dysuria in particular, do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for his condition.  As to employment, the June 2010 VA examinations reflect that the Veteran worked as a hospital administrator and retired in 2010 as a result of age or duration of work.  There is no indication that his penis injury residuals interfered with employment above and beyond the impairment already contemplated in the assigned schedular ratings.  

In addition, the Board recognizes that the Veteran's dysuria complaints are not specifically contemplated in the rating schedule.  Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Here, as discussed above, there is no indication of any additional impairment in earning capacity, interference with employment, or hospitalization resulting from dysuria.  In addition, the Board resolved doubt in the Veteran's favor based upon his complaints of painful urination and ejaculation and assigned a separate 10 percent rating for his scar under DC 7804, even though there was no indication that the scar itself was painful.

Thus, to the extent his disability picture is exceptional or unusual, referral for extraschedular consideration is still not warranted.


III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

Here, the Veteran is claiming service connection for residuals squamous cell cancer of the base of the tongue and neck.  Private treatment records reflect a diagnosis and treatment for this condition beginning in 2003, including chemotherapy and surgical treatment.  Therefore, element (1) for service connection has been satisfied.

With respect to element (2), in-service incurrence, the Veteran's service treatment records do not reflect any specific complaints, treatments, or diagnoses of squamous cell cancer of the tongue and neck, or any other cancer, during service.  However, he has not stated that he had cancer or symptoms of cancer during service and/or continuing since service.  Rather, he contends that his cancer, which was diagnosed many years after service, was the result of exposure to herbicides during service.  Because he served in the Republic of Vietnam during the Vietnam Era, he is presumed to have had such exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6) (2013).  This exposure satisfies element (2).

With respect to element (3), however, the overall weight of the evidence is against finding that a nexus exists between the in-service exposure and the current disability.  VA regulations provide that certain conditions, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft tissue sarcoma, are presumed to the result of herbicide exposure in service.  38 C.F.R. § 3.309(e); see also 75 Fed. Reg. 53,202 (Aug. 31, 2010).  However, squamous cell cancer of the base of the tongue and neck is not among the conditions listed as presumptively due to herbicide exposure.  

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).  See also Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  In particular, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for, in pertinent part, cancer of the oral cavity (including lips and tongue, pharynx (including tonsils); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer; cancers at other and unspecified sites; and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

The unavailability of presumptive service connection for a disability based on exposure to herbicides, however, does not preclude a claimant from establishing entitlement to service connection with proof of actual direct causation, that is, with evidence otherwise linking the claimed condition to the Veteran's military service and, in particular, to his presumed exposure to Agent Orange or other toxin.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Brock v. Brown, 10 Vet. App. 155, 160 (1998); and Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). See, too, McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which instead concerned exposure to radiation, are equally applicable in cases involving exposure to Agent Orange).

In this case, however, there is no competent medical evidence linking the Veteran's squamous cell cancer of the base of the tongue and neck to herbicide exposure in service.  While the Board has considered the Veteran's own statements made in support of his claim, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of offering competent medical opinions.  Although lay persons are nonetheless competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of squamous cell cancer of the base of the tongue and neck, to include as secondary to herbicides, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran and his representative also argued during the September 2013 hearing that the Veteran may have had another type of cancer, one which is presumed to be due to herbicide exposure, which subsequently metastasized into squamous cell cancer.  Unfortunately, neither the Veteran nor his representative are competent to diagnose other such forms of cancer, and as noted at the hearing, no other diagnosis has been rendered by the Veteran's treating physicians.

In sum, there is no competent evidence of a link between the Veteran's squamous cell cancer of the base of the tongue and neck and his military service, to include herbicide exposure in service.  Therefore, service connected for squamous cell cancer is not warranted.


ORDER

An initial compensable rating for residuals of an injury to the penis is denied.

Service connection for squamous cell cancer of the tongue and neck is denied.


REMAND

With respect to the Veteran's left ankle disability, the Board notes that he is currently assigned a 20 percent rating.  This is the maximum schedular rating available for an ankle disability where ankylosis is not present.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  Higher ratings for ankylosis under Diagnostic Code 5270 are available, but only when the joint is ankylosed with certain ranges of plantar flexion or dorsiflexion.  A June 2010 VA joints examination and an October 2010 VA foot examination noted very limited ranges of motion.  A December 2011 VA peripheral nerves examination noted a "fused" left ankle.  However, ankylosis was not specifically addressed in any examination.  The Veteran recently submitted private treatment records dated June 2013 which indicate that the Veteran's ankle exhibits no range of motion, though a separate finding stated that the hindfoot subtalar joint is mobile.  Therefore, the Veteran should be afforded a new VA examination to determine whether ankylosis is present, and if so, in what position the ankle is ankylosed.

With respect to the Veteran's claim for a higher initial rating for bilateral hearing loss, he stated in an April 2013 submission that his condition had worsened since his last evaluation.  The Board notes that the last VA audiological examination was conducted in June 2010.  Although the Veteran also submitted a private audiogram dated July 2013, this evaluation does not include speech recognition testing using the Maryland CNC Test.  See 38 C.F.R. § 3.385.  Therefore, a new VA examination should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his left ankle DJD.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.

All indicated tests and studies must be completed, including range of motion findings.  The examiner must specifically comment on whether any ankylosis is present.  If so, the examiner must specify whether the ankle is ankylosed in plantar flexion less than 30 degrees, in plantar flexion of 30 to 40 degrees, in plantar flexion more than 40 degrees, in dorsiflexion between 0 and 10 degrees, or in dorsiflexion more than 10 degrees.  

The examiner should indicate if there is any abduction, adduction, inversion, or eversion deformity.

The examiner must also comment as to whether the functional impairment of the ankle is so diminished that amputation with prosthesis would serve the Veteran equally well.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his bilateral hearing loss.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  

Any and all tests and evaluations deemed necessary, including puretone thresholds and Maryland CNC speech recognition tests, should be performed and the clinical findings must be reported in detail.  

The clinician must also specifically describe the effects of the Veteran's bilateral hearing loss on his occupational functioning and daily activities of life.  A complete rationale for all opinions expressed must be included in the examination report.

3.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


